Case 3:17-cv-00292-NJR-GCS Document 131 Filed 05/03/19 Page 1 of 3 Page ID #2280



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

  Tom Reed, et. al,                                      )
                                                         )
                         Plaintiff(s),                   )
                                                         )
  vs.                                                    )   CIVIL NO. 17-292-NJR-GCS
                                                         )
  Brex, Inc., et al.                                     )
                         Defendant(s).                   )

                         MOTION TO EXTEND PAYMENT DEADLINE

          Defendants Brex, Inc., d/b/a CarX, John Keeley and Kevin Floyd, by and through their

 counsel, Randall W. Slade of Franco Moroney Buenik, LLC for their Motion to Extend Payment

 Deadline, state as follows:


          1.     On April 18, 2019, the Court entered an Order awarding $3,701.26 to Plaintiffs, to be

 paid by Defendants by May 3, 2019.

          2.     Counsel for Defendants was out-of-state and unavailable when the Order was issued

 and for much of the following two weeks, delaying the ability to respond and work out payment

 details. Defendants hereby request an additional 7 days to comply with the Order.

          3.                             Counsel for Defendants has discussed the content of this Motion

 with Counsel for Plaintiffs, Mark Potashnick, by telephone and subsequent email with a copy to

 Counsel for Plaintiffs, Jack Daugherty. Plaintiffs’ counsel have indicated no objection to the

 extension.

          WHEREFORE, for all of the foregoing reasons, Defendants respectfully ask that the Court

 grant an additional seven days, until May 10, 2019, for compliance with the Court’s April 18, 2019

 Order.

 Dated: May 3, 2019                                      Respectfully submitted,


                                                     1
Case 3:17-cv-00292-NJR-GCS Document 131 Filed 05/03/19 Page 2 of 3 Page ID #2281



                                           _\s\ Randall W. Slade_____________
                                           One of the Attorneys for Defendants


 Randall W. Slade
 Franco Moroney Buenik, LLC
 500 West Madison Street
 Suite 2440
 Chicago, Illinois 60661
 (312) 469-1000




                                       2
Case 3:17-cv-00292-NJR-GCS Document 131 Filed 05/03/19 Page 3 of 3 Page ID #2282



                                CERTIFICATE OF SERVICE
        THE UNDERSIGNED, an attorney, hereby certifies that on the 3rd day of May 2019 a true
 and correct copy of Defendants Motion to Extend Payment Deadline was served upon counsel of
 record Mark Potashnick, Weinhaus & Potashnick, 11500 Olive Blvd, Ste. 133, St. Louis, Missouri
 63141, markp@wp-attorneys.com and Jack R. Daugherty, Law Office of Jack Daugherty P.C., 112
 Front Street, Alton, IL 62002, jack@jackdaughertylaw.com, by delivery via CM/ECF Filing System.

 Dated: May 3, 2019                                Respectfully submitted,



                                                   __\s\ Randall W. Slade_____________
                                                   Randall W. Slade, Bar No. 6290778
                                                   Attorneys for Defendants
                                                   Franco Moroney, LLC
                                                   500 West Madison Street, Suite 2440
                                                   Chicago, Illinois 60661-2510
                                                   Telephone: (312) 469-1000
                                                   Facsimile: (312) 469-1011
                                                   E-mail: randall.slade@francomoroney.com




                                               3
